                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                    )
                                             )
                              Plaintiff,     )
                                             )
               vs.                           ) CRIMINAL NO. 17-CR-30153-SMY
                                             )
LEE E. NICHOLS,                              )
                                             )
                              Defendant.     )


                                  STIPULATION OF FACTS

       Steven D. Weinhoeft, United States Attorney for the Southern District of Illinois, and

Christopher Hoell, Assistant United States Attorney for said District, herewith enters into the

following Stipulation of Facts with the defendant,

1.     On June 21, 2017, Officer Patrick Hulsey with the Dupo Police Department attempted to

       pull over a Chevy Corvette driven by Defendant Lee Nichols for driving with only its fog

       lamps on.

2.     After a pursuit during which Officer Hulsey reached speeds of 110 mph, he terminated

       the pursuit on 1-255 South at the Jefferson Barracks Bridge.

3.     On the evening of July 16, 2017, an off-duty Dupo police officer observed Defendant at

       the Topshooters bar in Columbia, illinois. Officer Hulsey and other Dupo police officers

       responded to Topshooters.

4.     The Dupo officers arrested Defendant as he exited the bar for the offenses of Aggravated

       Fleeing, Reckless Driving, and various traffic offenses related to the June 21,2017 high-

       speed pursuit.

5.     During a search incident to arrest, officers discovered a loaded Colt Junior cold .22

       caliber handgun, serial number 18874 in Defendant's rear pocket and .8 grams of
     methamphetamine in Defendant's front pants pocket.

6.   The Dupo police officers had proper jurisdiction to arrest Defendant in Columbia, Illinois

     since the probable cause for the arrest arose from the June 21, 2017 offenses that were

     committed in Dupo, Illinois.

6.   On February 10, 2015, Defendant was convicted of the felony offense of Possession of

     Weapon by Felon in St. Clair County, Illinois case number 14-CF-670.

7.   Defendant's possession of the firearm and methamphetamine took place in the Southern

     District of illinois.

8.   The Colt Junior Cold .22 caliber firearm was manufactured outside of the State of Illinois

     and transported in interstate commerce.



                                    SO STIPULATED:



                                                  STEVEN D. WEINHOEFT
                                                  United States Attorney


                                               ~-~CHRISTOPHER HOELL
                                                  Assistant United States Attorney




Date: _ _      \_~~.;,_ ~....__[\_~_ _            Date:~/~~/J:~'g_ _
